AO 93C () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV               u Original                u Duplicate Original


                                           UNITED STATES DISTRICT COURT
                                                                         for the
                                                             Eastern District
                                                          __________  DistrictofofWisconsin
                                                                                   __________

                  In the Matter of the Search of                            )
             (Briefly describe the property to be searched                  )
              or identify the person by name and address)                   )      Case No.   21-906M(NJ)
      Records and information associated with the cellular                  )
       telephone assigned call number (414) 581-2172                        )
                described on Attachment A.                                  )

                 :$55$17%<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the searchDQGVHL]XUH
of the following person or property located in the                                  District of
(identify the person or describe the property to be searched and give its location):
  See Attachment A




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
  See Attachment B




        YOU ARE COMMANDED to execute this warrant on or before                                         (not to exceed 14 days)
                                                                         July 2, 2021
      u in the daytime 6:00 a.m. to 10:00 p.m. ✔
                                               u at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                    Honorable Nancy Joseph                   .
                                                                                                  (United States Magistrate Judge)

     u Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     u for         days (not to exceed 30) u until, the facts justifying,
                                                                     ing,
                                                                       g, tthe
                                                                            hee later specific date ooff
                                                                            h                                                          .


Date and time issued:            June 21, 2021 @ 10:48 a.m.
                                                                                                          JJudge’s
                                                                                                           Ju dge’s si
                                                                                                                    ssignature
                                                                                                                      ignature

City and state:              Milwaukee, WI                                           Honorable
                                                                                     H     bl Nancy
                                                                                               N    JJoseph,
                                                                                                          h MMagistrate
                                                                                                                i t t Court
                                                                                                                        C   Judge
                                                                                                        Printed name and title
                            Case 2:21-mj-00906-NJ Filed 06/21/21 Page 1 of 5 Document 1-1
AO 93& () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV(Page 2)

                                                                             Return
Case No.:                                Date and time warrant executed:                 Copy of warrant and inventory left with:

Inventory made in the presence of :

Inventory of the property taken and name V of any person(s) seized:




                                                                         Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                                Executing officer’s signature


                                                                                                   Printed name and title




                            Case 2:21-mj-00906-NJ Filed 06/21/21 Page 2 of 5 Document 1-1
                                   ATTACHMENT A

                                 Property to Be Searched

      This warrant applies to records and information associated with the cellular telephone

assigned call number (414)-581-2172 that is stored at premises controlled by New Cingular

Wireless/AT&T Mobility, a wireless telephone service provider headquartered at 11760 US Hwy

1, North Palm Beach, FL 33408.




                                            10
         Case 2:21-mj-00906-NJ Filed 06/21/21 Page 3 of 5 Document 1-1
                                       ATTACHMENT B

                                 Particular Things to be Seized

       I.      Information to be Disclosed by the Provider

       To the extent that the information described in Attachment A is within the possession,

custody, or control of the Provider, including any information that has been deleted but is still

available to the Provider or that has been preserved pursuant to a request made under 18 U.S.C. §

2703(f), the Provider is required to disclose to the government the following information

pertaining to Account), for the time period from February 13, 2021 through February 16, 2021:

            a. The following information about the customers or subscribers of the Account:

                   i. Names (including subscriber names, user names, and screen names);

                   ii. Addresses (including mailing addresses, residential addresses, business
                       addresses, and e-mail addresses);

                  iii. Local and long distance telephone connection records;

                  iv. Records of session times and durations, and the temporarily assigned
                      network addresses (such as Internet Protocol (“IP”) addresses) associated
                      with those sessions;

                   v. Length of service (including start date) and types of service utilized;

                  vi. Telephone or instrument numbers (including MAC addresses, Electronic
                      Serial Numbers (“ESN”), Mobile Electronic Identity Numbers (“MEIN”),
                      Mobile Equipment Identifier (“MEID”); Mobile Identification Number
                      (“MIN”), Subscriber Identity Modules (“SIM”), Mobile Subscriber
                      Integrated Services Digital Network Number (“MSISDN”); International
                      Mobile Subscriber Identity Identifiers (“IMSI”), or International Mobile
                      Equipment Identities (“IMEI”);

                 vii. Other subscriber numbers or identities (including the registration Internet
                      Protocol (“IP”) address); and

                 viii. Means and source of payment for such service (including any credit card
                       or bank account number) and billing records.



                                                11
            Case 2:21-mj-00906-NJ Filed 06/21/21 Page 4 of 5 Document 1-1
             b. All records and other information (not including the contents of communications)

                relating to wire and electronic communications sent or received by the Account,

                including:

                     i. the date and time of the communication, the method of the
                        communication, and the source and destination of the communication
                        (such as the source and destination telephone numbers (call detail
                        records), email addresses, and IP addresses);

                    ii. information regarding the cell tower and antenna face (also known as
                        “sectors”) through which the communications were sent and received,
                        including the locations of any cell tower and antenna face; and

                   iii. historical location records (including historical locational precision
                        information, historical handset location data, estimated location records,
                        geolocation information (PING), Network Event Location System
                        (NELOS) data, Global Positioning System (GPS) data, cell tower
                        triangulation or trilateration, round-trip time (RTT), per-call measurement
                        data (PCMD), historical E911 data, or precision measurement
                        information).

             c. A list of definitions or keys identifying all information contained in the records.

       II.      Information to be Seized by the Government

       All information described above in Section I that constitutes fruits, evidence and

instrumentalities of violations of the federal prohibitions against motor vehicle armory and use of

firearm in a crime of violence, in violation of Title 18, United States Code, Section 2119(1), and

in violation of Title 18, United States Code, Section 924(c).

       Law enforcement personnel (who may include, in addition to law enforcement officers

and agents, attorneys for the government, attorney support staff, agency personnel assisting the

government in this investigation, and outside technical experts under government control) are

authorized to review the records produced by the Provider in order to locate the things

particularly described in this Warrant.




                                                  12
             Case 2:21-mj-00906-NJ Filed 06/21/21 Page 5 of 5 Document 1-1
